Citation Nr: 0327819	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for dermatitis. 

4.  Entitlement to a rating higher than 10 percent for 
residuals of a fractured nasal bone.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision which denied service connection 
for bilateral hearing loss, a low back disability, and 
dermatitis.  The RO also granted service connection and a 
noncompensable rating for residuals of a fractured nasal 
bone, and the veteran appealed for a higher rating.  
Subsequently, in May 2000, the RO granted a higher rating of 
10 percent for residuals of a fractured nasal bone, and the 
veteran continues to appeal for a higher rating for this 
condition.  In May 2001, the Board remanded the claims to the 
RO for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's current bilateral sensorineural hearing 
loss began many years after service and was not caused by any 
incident of service.

2.  The veteran's current low back disability began many 
years after service and was not caused by any incident of 
service.

3.  The veteran's current skin disorders, including any 
dermatitis, began many years after service and was not caused 
by any incident of service.

4.  The veteran's residuals of a fractured nasal bone are 
manifested by a 90 percent obstruction of the right side of 
his nose, and a 50 percent obstruction of the left side of 
his nose.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Dermatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

4.  The criteria for a rating higher than 10 percent for 
residuals of a fractured nasal bone have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1967 to February 1969.  He had overseas service in Europe, 
and he did not engage in combat.

The veteran's service medical records include an August 1966 
pre-induction examination which showed no skin or spine 
disorder.  At this examination, he was reported to have high 
frequency hearing loss of the left ear; audiology test 
results were within normal limits in both ears, except for a 
50 decibel threshold in the left ear at 4000 hertz.  This 
examination report contains a subsequent entry indicating 
that a repeat audiology test was preformed in February 1967, 
when the veteran was inducted.  This test showed that for the 
frequencies of 250, 500, 1000, 2000, and 4000 hertz, the 
respective right ear decibel thresholds were 15, 10, 10, 5, 
and 10, and as to the left ear the respective decibel 
threholds were 10, 15, 10, 10, and 15.  

Service records show that that in January 1968 the veteran 
was seen for a sore over the right lower leg, and he said he 
had previous sores in this area for the past 11/2 years.  The 
right lower leg sore continued, and in February 1968 he was 
hospitalized for evaluation of the sore, also referred to as 
a pretibial ulcer.  He reported several prior episodes of the 
problem on the right lower leg.  Urinalysis and other testing 
during the admission showed no generalized disease.  A biopsy 
of the right leg ulcer revealed findings consistent with a 
chronic dermatitis of no specific etiology.  It was felt that 
the most likely explanation for the condition was factors of 
local origin, such as continued abrasion by field boots that 
were laced too tightly.  Later service medical records, dated 
to June 1968, show the veteran was seen for complaints of 
sores of the right tibial area.  

Service records show that in March 1968 the veteran sustained 
a depressed fracture of the nasal bone.  In September 1968, 
he was seen with complaints of nonradiating low back pain 
after lifting a heavy object.  The impression was low back 
pain of questionable etiology.  He was seen for similar low 
back pain complaints in December 1968.  The service records 
include a report of X-rays of the lumbosacral spine, 
indicating that results were normal.  

At the veteran's service separation examination in January 
1969, audiology testing at the frequencies of 500, 1000, 
2000, and 4000 hertz indicated that respective decibel 
thresholds for the right ear were 5, 0, 0, and 5, and that 
respective decibel thresholds for the left ear were 5, 0, 5, 
and 35.   His separation examination noted broad pretibial 
hyperpigmented scars on the right leg, and indicated a normal 
spine evaluation.  On a report of medical history for this 
examination, the veteran gave a negative history for hearing 
loss, skin diseases, and recurrent back pain, although he 
noted the earlier service hospitalization for a leg ulcer.

In June 1998, the veteran filed claims for service connection 
for residuals of a fractured nasal bone, bilateral hearing 
loss, a low back disability, and dermatitis.

VA and private medical records since 1998 refer to a number 
of chronic ailments besides the conditions involved in the 
appeal.  For example, the veteran has been noted to have 
diabetes mellitus, bronchitis and chronic obstructive 
pulmonary disease (COPD), hypertension and a heart condition, 
obesity, and cigarette and alcohol abuse.

VA outpatient treatment records from 1998 and 1999 also show 
chronic low back pain and hearing loss.  A spine X-ray in 
June 1998 showed normal vertebral body heights and alignment 
with the exception of minor left convexed scoliosis.  
Degenerative changes with scoliosis were seen in the 
posterior interfacetal joints of the lumbosacral junction and 
also at L4-5.  There was some calcification anterior to the 
L4-5 disc.  The impression was degenerative changes in the 
posterior interfacetal joints of the lumbosacral junction.

A letter dated in September 1999 from Dr. Paul W. Hoffman 
indicates that the veteran was seen in September 1999 with 
complaints of difficulty hearing and difficulty breathing 
through his nose.  The veteran related these complaints to 
his period of service, stating that his nose was fractured 
when he struck it on the steel frame of a personnel carrier, 
and that his hearing loss was related to noise trauma from a 
Howitzer battery.  On examination, the veteran's ear, nose, 
and throat showed normal ear canals and tympanic membranes.  
His nose had an external fracture deformity to the left with 
an internal nasal septal deformity to the right and complete 
right nasal airway obstruction.  An audiological examination 
showed bilateral neurosensory loss, which was moderate in the 
low tones and sloping to severe in the high tones.  Dr. 
Hoffman stated that the veteran's nasal deformity could be 
corrected by surgery and his hearing could be corrected by 
hearing aids.

Private medical records submitted by Dr. Ken Kozawa of the 
Sweetwater Medical Clinic in Sweetwater, Tennessee from 1999 
to 2001 show the veteran complaining of back pain and 
difficulty breathing in September 1999.  The veteran said he 
injured his back in 1968.  X-rays taken in September 1999 
showed no acute bony abnormality in the lumbar spine.  Mild 
spondylitic changes and moderate L5 facet arthropathy were 
present.  In November 1999, L5 hypertrophy was seen on X-ray.  
In January 2000, he complained of difficulty breathing and 
said he was short of breath.  He was indicated as having L5 
facet hypertrophy and neuropathy.  Magnetic resonance imaging 
(MRI) of his back in January 2000 showed mild diffuse disc 
bulges at the L3-4 and L4-5 levels.  At the L4-5 level there 
was a small focal protrusion centrally and in the left 
paracentral region without nerve root impingement.  There was 
moderate to severe degenerative facet arthropathy with 
hypertrophic changes at the L5 facets with minimal L5-S1 
anterior lithiasis.  There was no significant central canal 
or foraminal stenosis or nerve root impingement present.  In 
April 2000, he complained of back pain and leg cramps, and in 
March 2001 he complained of a rash under his left arm.

Various lay statements submitted by acquaintances of the 
veteran and dated in June 2000 are to the effect that the 
veteran was in good health when he entered military service 
and experienced difficulty with his back and his hearing 
after service.

Private medical records dated in 2000 and 2001 show the 
veteran complaining of decreased hearing.  According to a a 
December 2000 audiology examinatioin, the veteran had 
bilateral hearing loss, particularly at higher frequencies.  
He gave a history of noise exposure in the Army and work as 
an equipment operator.

VA outpatient treatment records from 2001 show the veteran 
complaining of difficulty hearing and low back pain with 
sharp pains into his legs and feet in April 2001, and having 
decreased sensation in his right foot due to a distal callous 
on his great toe with ecchymosis underneath in October 2001.

Private medical records dated in 2001 and 2002 show the 
veteran being treated for fungus of the nails in November 
2001.  He was assessed with onychomychosis, diabetes, and 
neuropathy at this time.  In July 2002 he was treated for a 
fracture of his right foot.  In September 2002, recent skin 
ulcerations had healed and no new lesions were noted.  In 
October 2002, he had a right foot ulcer.  

In September 2002, the veteran was given a VA audiology 
examination.  He reported that he had experienced hearing 
loss since he was in service in 1969.  He denied middle ear 
disease, surgery, and trauma.  He reported that his greatest 
difficulty was listening in the presence of background noise 
and using the telephone.  He said he was in the motor pool 
while in service and was exposed to heavy equipment and 
firearm noise.  He indicated that hearing protection was not 
used.  He denied occupational noise exposure but reported 
recreational noise exposure to power tools with the use of 
hearing protection.  He reported bilateral tinnitus.  
Audiological examination indicated that the puretone decibel 
thresholds in the right ear, at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, were 25, 25, 65, 70, and 65 
decibels, respectively.  Right ear speech discrimination, 
using the Maryland CNC Test, was 84 percent.  The puretone 
decibel thresholds in the left ear, at the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, were 25, 25, 65, 85, 
and 85 decibels, respectively, with an average threshold of 
65 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 72 percent.  The examiner's diagnosis 
was moderate/severe high frequency sensorineural hearing loss 
in the right ear and severe high frequency sensorineural 
hearing loss in the left ear.  The examiner opined that the 
likely etiology was a combination of noise exposure and the 
normal aging process.  Based upon the veteran's noise 
exposure history, including his discharge physical, and his 
epidemiological data, the examiner concluded that it was not 
likely that the veteran's level of hearing loss was service-
connected.  

In October 2002, the veteran was given a VA nose examination.  
He stated that he had no difficulty with his nose or with 
breathing prior to entering service.  He said that he was 
involved in an accident in 1968 while driving an army vehicle 
and sustained  a broken nose.  He reported that he had 
surgery to reduce the nasal bone.  He said that since this 
time his nose had been crooked and he had experienced 
difficulty breathing through it.  He said that the right side 
was worse than the left, and that he couldn't breathe through 
the right side and had only limited breathing through the 
left.  He reported no problems with purulent drainage or 
infections, and had no speech impediment.  He had not 
undergone any treatments, and had no allergies.  On physical 
examination, there was an external nasal deformity.  
Examination of the interior of the nose revealed a deviated 
nasal septum with about 90 percent obstruction of the right 
side of the nose and about 50 percent obstruction of the left 
side of the nose.  There were no polyps or pus noted in the 
nose.  X-rays revealed no evidence of the presence of any 
significant sinus disease.  The examiner's impressions were 
external nasal deformity, deviated nasal septum with 90 
percent obstruction on the right side and 50 percent 
obstruction on the left side, and mild evidence of chronic 
rhinitis, as seen on X-rays.  The examiner commented that the 
veteran seemed to have a nasal injury from service, and 
appeared to have an external nasal deformity and a deviated 
nasal septum which appeared to have resulted from trauma.

Also in October 2002, the veteran was given a VA spine 
examination.  He reported that when he was stationed in 
Germany with the Army he had to carry ammunition which 
weighed about 200 pounds while he was in training.  He said 
that he felt severe pain in his back, and went to sick call 
for a few days.  Since then he said that he had experienced 
chronic back pain.  He said that he did not seek any medical 
treatment for his back from the time of his discharge until 
1998, and he reported that he used over-the-counter 
medication for his back pain during this time.  He reported 
that an MRI in 1998 showed that he had bulging discs, and he 
said that he received two steroid injections in his lower 
back in 1998.  He indicated that he had constant back pain 
with exacerbation when lying down for a long period of time.  
He said that his pain was usually alleviated by medication, 
and that he occasionally used a back brace to support his 
back when he experienced severe back pain.  Following 
physical examination, the examiner's diagnosis was chronic 
low back pain most likely secondary to degenerative disc 
disease.  Low back X-rays were ordered, and these showed 
degenerative disc disease and osteophytes.  In a December 
2002 addendum to this examination, the examiner opined that 
it was difficult to correlate the veteran's current back pain 
to any in-service injury, and that his degenerative disc 
disease of the lower lumbosacral spine was the most likely 
cause of his chronic back pain.        

In December 2002, the veteran was given a VA skin 
examination.  His history included diabetes since 1992, with 
current insulin treatment.  He stated that he had a chronic 
rash and itch in his armpits which started in 1998.  He said 
that this rash was exacerbated during the summertime and when 
he sweated, and that his skin usually became tender and 
inflamed and very itchy.  He had been seen by a private 
physician who had prescribed cream.  He denied having a rash 
at present.  He stated that he fractured his right foot in 
October 2002 and complained of an eczematous rash on his 
right foreleg just above the ankle which had been present for 
the previous two months.  He had a history of diabetic foot 
ulcers, and there was currently one on the right foot.  He 
had some dystrophic changes and brown discoloration of the 
skin of his legs bilaterally which was secondary to diabetes.  
It was noted that he had developed diabetic foot ulcers on 
his right foot and was currently scheduled for debridement of 
the diabetic foot ulcers.  He was currently wearing an 
orthopedic boot to relieve the pressure of the right foot and 
ulcers.  Following physical examination, the examiner found 
that the veteran had a history of insulin-dependent diabetes 
diagnosed in 1992.  He was currently on insulin, and had 
complications of diabetic foot ulcers and dystrophic skin 
changes.  He also had a history of recurrent skin rashes 
under his armpits which was most likely a tinea infection.  
This was aggravated during the summer and when he sweated.  
The examiner concluded that the veteran's skin rashes of the 
armpits had been diagnosed in 1992 after his discharge, and 
were not present during service.  The examiner also concluded 
that the veteran had known diabetes with some dystrophic 
changes of the right leg, which had occurred after 1992 when 
he was diagnosed with diabetes.  This was also not present 
during service.  The examiner opined that the veteran's skin 
disorder was not present during service and its origin was 
not related to service.  

In March 2003, the veteran was given a VA nose, sinus, 
larynx, and pharynx examination.  The examination revealed a 
90 percent obstruction of the right side of the veteran's 
nose and a 50 percent obstruction of the left side of the 
veteran's nose.  There were no polyps or pus noted in the 
nose.  An external nasal deformity was noted.  X-rays showed 
no evidence of any sinus disease.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection for bilateral hearing loss

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, which become 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes the veteran did not engage in combat, and 
thus the provisions of 38 U.S.C.A. § 1154 are inapplicable. 

Review of the veteran's service medical records shows no 
hearing loss during his 1967-1969 active duty.  A pre-
induction examination given in August 1966 noted left ear 
hearing loss at one high frequency, but both ears showed 
normal hearing at all frequencies when tested at the time of 
his induction in February 1967.  At the service separation 
examination in January 1969, a hearing loss disability of 
either ear was not shown.  There is no evidence of 
sensorineural hearing loss to a compensable degree within the 
year after service, as required for a presumption of service 
connection.  

Chronic bilateral hearing loss is first shown in the 1990s, 
many years after service.  While the veteran argues that such 
hearing loss is due to noise exposure in service, as a layman 
he has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   There is no competent medical evidence 
which links hearing loss, first shown many years after 
service, with the veteran's active duty.  The 2002 VA 
examiner found that it was not likely that the veteran's 
hearing loss was service-connected.

The weight of the credible evidence demonstrates that current 
hearing loss began many years after the veteran's active duty 
and was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Service connection for a low back disability

Service medical records show the veteran being seen with 
complaints of low back pain in September and December 1968.  
Low back X-rays in service were normal.  On his January 1969 
separation examination, the spine was found to be normal, and 
the veteran denied a history of back problems.  This evidence 
tends to indicate that the low back symptoms in service were 
acute and transitory, resolving without residuals.  There is 
no evidence of low back arthritis within the year after 
service, as required for presumptive service connection.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical records show no back condition until 
1998, nearly 30 years after service, when the veteran 
complained of low back pain for the previous year.  X-rays 
taken in the late 1990s showed degenerative changes of the 
low back.  Subsequent medical records show continuing low 
back pain.

Medical evidence does not establish a link between the 
veteran's current low back disability and any incident of 
service.  The 2002 VA examiner found that the veteran had 
chronic low back pain which was most likely secondary to the 
recently noted degenerative disc disease, and the examiner 
was unable to link the current back condition to service.  
While the veteran has asserted that his current low back 
condition is the result of his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu, 
supra.

The weight of the credible evidence demonstrates that the 
current low back disorder began many years after the 
veteran's active duty and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for a low back disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
  
Service connection for dermatitis

Service medical records show the veteran was treated in 1968 
for recurrent pretibial ulcers of the right tibial area.  A 
biopsy at that time revealed findings consistent with a 
dermatitis of no specific etiology, but with the most likely 
explanation being local irritation.  His separation 
examination in 1969 noted broad pretibial hyperpigmented 
scars on his right leg.  However, an active skin disease was 
not shown at the service separation examination, and the 
post-service medical evidence does not identify the right 
lower leg scars which were evident at the separation 
examination.

Post-service medical records show no skin condition until the 
late 1990s.  The recent medical evidence shows diabetic skin 
changes, including skin ulcers, of the lower extremities.  
The evidence also shows other recent skin conditions, such as 
fungus infections.

Medical evidence does not establish a link between a current 
skin condition, including any dermatitis, and an incident of 
service.  The 2002 VA examiner was unable to link the 
veteran's recent skin conditions with his service.  While the 
veteran has asserted that he has dermatitis as a result of 
his military service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.  

The weight of the credible evidence demonstrates that the 
veteran's current skin disorders, including any dermatitis, 
began many years after active duty and were not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for dermatitis, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Increased rating for residuals of a fractured nasal bone

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's residuals of a fractured nasal bone have been 
rated under Diagnostic Code 6502.  This diagnostic code 
provides that traumatic deviation of the nasal septum with 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6502.  This is the 
maximum schedular rating allowed for the condition.

The veteran's most recent VA examination shows that he has a 
90 percent obstruction of the right side of his nose and a 50 
percent obstruction of the left side of his nose.  This 
supports his current 10 percent rating under Diagnostic Code 
6502.  This is the maximum schedular rating available, and 
has been in effect since the date of service connection.

The Board has considered whether a rating higher than 10 
percent for residuals of a depressed fractured nasal bone is 
warranted on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The Board does not have the authority to 
assign an extraschedular rating in the first instance, 
although it may consider whether referral of the case to 
appropriate VA officials is warranted for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case with regard to the veteran's residuals of 
a fractured nasal bone, and the schedular 10 percent rating 
which has been assigned adequately compensates him for the 
related industrial impairment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Thus the Board finds no basis 
for referral of the case for extraschedular consideration. 

The Board notes this is an initial rating case on the 
granting of service connection, and thus the Board has 
considered whether "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 
Vet.App. 119 (1999).  However, the evidence shows no distinct 
periods of time, since the effective date of service 
connection, during which the nose fracture residuals have 
been more than 10 percent disabling.  Thus higher "staged 
ratings" are not indicated.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent rating for residuals of a 
fractured nasal bone.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability is denied.

Service connection for dermatitis is denied.

A higher rating for residuals of a fractured nasal bone is 
denied.

	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



